STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      November 12, 2015
               Plaintiff-Appellee,

v                                                                     No. 322882
                                                                      Kent Circuit Court
MONICA ONETTE ROBERTSON,                                              LC No. 12-010112-FH

               Defendant-Appellant.


Before: MARKEY, P.J., and OWENS and BOONSTRA, JJ.

PER CURIAM.

        Defendant was convicted of two counts of attempted welfare fraud, failure to inform, in
an amount of $500 or more, MCL 400.60(2). The trial court sentenced defendant to six months
in jail and five years’ probation. It also ordered defendant to pay $371,033.47 in restitution.
Defendant appeals by delayed leave granted the June 14, 2014 restitution order. We affirm.

       Defendant argues that the trial court erred in ordering her to pay restitution in the amount
of $363,409.66 for billing the Department of Human Services (DHS) 1 for daycare that she did
not provide. Defendant also argues that the trial court erred in ordering her to pay restitution in
the amount of $7,623.81 for underrepresenting her self-employment income on applications for
Medicaid benefits.

       An order of restitution is subject to the following standard of review:

                Whether and to what extent a loss must be compensated is a matter of
       statutory interpretation; and this Court reviews de novo the proper interpretation
       of statutes. However, this Court reviews the findings underlying a trial court’s
       restitution order for clear error. A finding is clearly erroneous if this Court is left
       with a definite and firm conviction that a mistake has been made. [People v



1
  We recognize that DHS has been merged with the Department of Community Health to create
the Department of Health and Human Services (DHHS) but we refer to DHS in this opinion
because that was the department that was in existence during the course of the proceedings.


                                                -1-
       Allen, 295 Mich. App. 277, 281; 813 NW2d 806 (2011) (internal citations
       omitted).]

       Crime victims have a constitutional right to restitution that is governed by statute. See
People v Garrison, 495 Mich. 362, 367; 852 NW2d 45 (2014); Allen, 295 Mich. App. at 281-282.
MCL 769.1a, part of the Code of Criminal Procedure, provides in pertinent part:

               (2) Except as provided in subsection (8), when sentencing a defendant
       convicted of a felony, misdemeanor, or ordinance violation, the court shall order,
       in addition to or in lieu of any other penalty authorized by law or in addition to
       any other penalty required by law, that the defendant make full restitution to any
       victim of the defendant’s course of conduct that gives rise to the conviction or to
       the victim’s estate.

Similarly, MCL 780.766(2), in the Crime Victim’s Rights Act, MCL 780.751 et seq., provides:

               Except as provided in subsection (8), when sentencing a defendant of a
       crime, the court shall order, in addition to or in lieu of any other penalty
       authorized by law or in addition to any other penalty required by law, that the
       defendant make full restitution to any victim of the defendant’s course of conduct
       that gives rise to the conviction or to the victim’s estate. . . .

         The goal of statutory interpretation is to ascertain and give effect to the intent of the
Legislature. People v Peltola, 489 Mich. 174, 181; 803 NW2d 140 (2011). Statutory language
that is clear and unambiguous must be enforced as written, People v Dowdy, 489 Mich. 373, 379;
802 NW2d 239 (2011), because it is presumed that the Legislature intended the statute’s plain
meaning, Peltola, 489 Mich. at 181. Nothing may be read into an unambiguous statute that is not
within the manifest intent of the Legislature as derived from the words of the statute itself.
People v Breidenbach, 489 Mich. 1, 10; 798 NW2d 738 (2011). Under the plain language of the
two restitution statutes, a trial court is required to order full restitution, i.e., restitution that is
maximal and complete, for the loss caused by the defendant’s criminal conduct. Garrison, 495
Mich. at 373; Allen, 295 Mich. App. at 281, n 1. In ordering restitution, a “defendant’s ability to
pay is irrelevant; only the victim’s actual losses from the criminal conduct are to be considered.”
In re Lampart, 306 Mich. App. 226, 233; 856 NW2d 192 (2014).

        When there is a dispute as to the amount of restitution, the prosecutor bears the burden of
establishing the proper amount by a preponderance of the evidence. MCL 780.767(4); People v
Fawaz, 299 Mich. App. 55, 65; 829 NW2d 259 (2012). A preponderance of the evidence is that
which when weighed with the evidence that opposes it has “more convincing force and the
greater probability of truth.” People v Cross, 281 Mich. App. 737, 740; 760 NW2d 314 (2008).

        In arguing that the trial court erred in ordering restitution, defendant relies on the rule,
which is recited in several cases from this Court, that restitution should only encompass those
losses which are easily ascertained and measured, and which are a direct result of the defendant’s
criminal acts. See, e.g., People v Byard, 265 Mich. App. 510, 513; 696 NW2d 783 (2005); People
v Tyler, 188 Mich. App. 83, 89; 468 NW2d 537 (1991). This rule comes from People v Heil, 79
Mich. App. 739, 748-749; 262 NW2d 895 (1977), a case that was decided before the adoption of

                                                  -2-
Const 1963, art 1, § 24, and the current statutory scheme requiring “full restitution to any victim
of the defendant’s course of conduct that gives rise to the conviction . . . .” MCL 769.1a(2);
MCL 780.766(2); Garrison, 495 Mich. at 367-368, 372-373. Thus, the rule on which defendant
relies does not originate from the plain language of the current restitution statutes and, because
we must enforce the plain language of those statutes, we decline to base our analysis of the trial
court’s restitution order on the Heil rule.

        We conclude that the trial court did not clearly err in finding that $363,409.66 was the
amount of loss suffered by DHS for defendant’s criminal conduct of billing DHS for daycare that
she did not provide. MCR 2.613(C); Allen, 295 Mich. App. at 281. The trial court relied on the
testimony of Lori Hernandez, a senior agent with the Office of the Inspector General for DHS,
who based her estimate of the amount defendant overcharged for daycare on the sign in and sign
out sheets that defendant provided of children attending her center. Hernandez testified that the
sign in and sign out sheets were the most reliable records of daycare services provided because
DHS required defendant to keep them and because the sheets had to be signed by defendant and
the child’s parent. Based on Hernandez’s testimony, as well as the testimony of defendant’s
witness, Robert Schellenberg, a certified public accountant, that the other records defendant kept
were so disorganized that they only created chaos, we are not left with a definite and firm
conviction that the trial court made a mistake in choosing to credit Hernandez’s computation of
the amount defendant collected from DHS for daycare that she did not provide. Hernandez’s
testimony established that defendant failed to keep sign in and sign out sheets that complied with
the requirements of DHS, i.e., that both defendant and the child’s parent sign stating the arrival
and departure time of the child. Hernandez also testified that when she requested records from
defendant she only received the sign in and sign out sheets. Defendant did not give Hernandez
any records from which Hernandez could attempt to ascertain when a child who was signed in
for a particular day but never signed out actually left defendant’s care. Under these
circumstances, we are not left with a definite and firm conviction that the trial court made a
mistake in deeming, as did Hernandez, that defendant overbilled DHS for an entire day when a
child was never signed out. Id. We affirm the trial court’s finding regarding the amount of loss
suffered by DHS as a result of defendant’s conduct of billing DHS for care not provided was
$363,409.66. The prosecution established this amount by a preponderance of evidence.

        We also find no clear error in the trial court’s determination of the amount of restitution
for defendant’s conduct of underrepresenting her income on the applications for Medicaid
benefits. Findings of fact are sufficient as long as it appears that the trial court was aware of the
issues and correctly applied the law. People v Legg, 197 Mich. App. 131, 134; 494 NW2d 797
(1992). The trial court relied heavily on the testimony of Hernandez regarding her calculations
as to both restitution amounts. The report of Hernandez documenting her calculations was also
admitted in evidence at the restitution hearing. Schellenberg disputed Hernandez’s calculations
regarding the Medicaid overpayment on the basis of his assertion that the percentage deducted
from gross income for expenses was too low. Although he did not prepare them, did not
examine all of defendant’s records, and acknowledged that what records defendant had kept were
so disorganized that they only created chaos, Schellenberg opined that defendant’s tax returns
were accurate and showed that defendant’s income was much less than Hernandez calculated.

      Although the trial court’s discussion on the record regarding the Medicaid restitution was
minimal, it is clear that the court found Hernandez credible, and also found the method she used

                                                -3-
in making her calculations was both fair and reasonable. Thus, at least implicitly, trial court
found that Hernandez’ method of calculating the Medicaid overpayment was more credible and
deserved more weight than Schellenberg’s testimony or defendant’s tax returns. Defendant
essentially questions the weight of the evidence and witness credibility. But this Court will not
interfere with the factfinder’s role of determining the weight of the evidence or the credibility of
witnesses. People v Passage, 277 Mich. App. 175, 177; 743 NW2d 746 (2007). Consequently,
we are not left with the definite and firm conviction that the trial court made a mistake in finding
that the overpayment of Medicaid benefits was $7,623.81. Allen, 295 Mich. App. at 281.

       We affirm.

                                                             /s/ Jane E. Markey
                                                             /s/ Donald S. Owens
                                                             /s/ Mark T. Boonstra




                                                -4-